Dorsey, J.,
delivered the opinion of this court.
The first question to be determined is, whether the payments made to the appellee are to be credited at their nominal amount, or for such sum as that amount of Mississippi bank notes would have purchased in specie.
There is nothing in the contract between the parties which indicates an understanding between them, that Susan R. Dorsey was to allow any discount to the appellee, except on credit notes, taken on the sales of her negroes; and that *235discount was nothing more than interest on such notes during the periods of their delayed payments. If then the appellee agreed to receive Mississippi bank notes in payment of his claim, without any understanding, express or implied, between him and his debtor, that a discount should be allowed him, he receives such notes as a substitute for specie; and they are a payment for their nominal value. He was not bound under his contract to accept of any notes taken for negroes sold, unless their payment could have been enforced in specie. And the proof shows that he was perfectly aware of his rights at the time he assented to receive the payments in Mississippi bank notes, or their equivalent in negroes. He is therefore entitled to no allowance for the depreciation of such bank paper, and in making such discount the auditor’s account is erroneous.
The only remaining question is, should interest on the $9,000 be calculated according to the rate of interest payable in Mississippi or in Maryland f The contract was made in Maryland, and shows that Robert Sewall, was a resident thereof, as was Susan R. Dorsey. There is nothing in the contract to excite even a suspicion that the stipulation, as to the mode of payment, was designed for the benefit or convenience of any body, except Susan R. Dorsey. It does not, as has been asserted, require the $9,000 to be paid in Mississippi, or in any particular place. If Vernon II. Dorsey had agreed to purchase the negroes as provided for by the contract, or if they had been in Mississippi, sold to a resident of any other State in the Union, and the note for the purchase money had been accepted by Sewall for delay of payment, it would have borne the rate of interest of Mississippi, that being the loci contractus. But it would not thence have followed that it was payable there. A demand or tender of payment might be lawfully made in any part of the world, wherever the plaintiff and defendant might be. Neither the note thus taken, nor the contract before us, specifies any “ locus solvendi.” Upon the refusal of Vernon II. Dorsey to obey the directions of his sister, a right of action accrued to Robert *236Sewall against her. She became responsible for the breach of a Maryland contract—was chargeable with interest accordingly,—and no subsequent payments made to Robert Sewall in Mississippi, can, in any wise, change the principles of her responsibilities to him. It follows, therefore, that on this ground also, the Chancellor erred in overruling the appellant’s exceptions to the auditor’s report, and in re-affirming, by his order of the 11th October, 1845, his order of the 29th July, of the same year.
■ This court will sign a decree reversing the orders of the Chancellor, appealed from, and remanding the cause to the Court of Chancery for further proceedings therein, &c.
DECREE REVERSED AND CAUSE REMANDED.